4 F.2d 417 (1925)
In re OLSON.
District Court, W. D. Washington, N. D.
March 17, 1925.
John Speed Smith, Chief Naturalization Examiner.
NETERER, District Judge.
The petitioner seeks citizenship by naturalization, produces proof by the required witnesses of necessary residence and moral character, and says he is attached to the principles of the Constitution of the United States. He frankly admits that he is a member of the Industrial Workers of the World, exhibits his membership card, which shows he was initiated August 2, 1919, and under oath states he believes in the order and in its teachings and principles. When asked if he would support the Constitution of the United States if it should be found to be in conflict with such order, he answered that he did not understand that there was any conflict, that he believed in the Constitution of the United States and likewise believed in the order, and that there was no conflict as he understood it, but he would not say that he would, under any and all circumstances, support the laws and Constitution of the United States.
The "Preamble" of the Industrial Workers of the World, in the official membership book issued by the general executive board of the organization, contains, among other things, the following:
"The working class and the employing class have nothing in common. * * *
"Between these two classes a struggle must go on until the workers of the world organize as a class, take possession of the earth and the machinery of production, and abolish the wage system. * * *
"Instead of the conservative motto, `A fair day's wages for a fair day's work,' we must inscribe on our banner the revolutionary watchword, `Abolition of the wage system.'
"It is the historic mission of the working class to do away with capitalism. The army of production must be organized, not only for the everyday struggle with capitalists, but also to carry on production when capitalism shall have been overthrown. By organizing industrially, we are forming the structure of the new society within the shell of the old."
In decision filed by this court December 17, 1918, in Re Application of Samuel Dixon and Charles Bernat, 255 F. 129, for Writ of Habeas Corpus, the court reviewed some of the I. W. W. literature and set out short excerpts from "The I. W. W., its History, Structure, and Methods," by Vincent St. John and others, "The New Unionism," by Andre Tridon, the "Voix du Peuple," "Sabotage, Its History, Philosophy, and Function," by Walker C. Smith, excerpts from "Industrial Workers of the World," and a song by John F. Kendrick. Judge Wolverton, in U. S. v. Swelgin (D. C.) 254 F. 884, reviewed some other of the I. W. W. literature. In this case the certificate of citizenship was canceled. See also In re Elmer S. Smith (Wash.) 233 P. 288.
Petitioner firmly asserts his belief in the principles enunciated by the "Preamble" and in the teachings and practices of the order. His petition is supported by two witnesses, each of whom express firm belief in the "Preamble" and in the teachings and practices of the organization. The teachings of the order, its purposes and design, as it relates to organized government, is not conducive to the peace and tranquillity of society. The principles are not promotive of stability of government as provided in the United States Constitution, and are not calculated to promote peace and good order, but rather a declaration of warfare between classes of people, and are opposed to the "* * * very existence of the state, and violence is an economic factor." "As a revolutionary organization [it] advocates the use of any and all tactics to get the results sought with the least expenditure of time and energy. The tactics used are determined solely by the power of the organization to make good in their use." It recognizes no country and knows no flag.
The object of the Constitution of the United States is to insure domestic tranquillity, promote the general welfare  it recognizes labor and capital. The one is impotent without the other. An alien must swear to support and defend the Constitution and laws of *418 the United States of America against all enemies, foreign and domestic, and bear true faith and allegiance to the same. He cannot have a divided allegiance. Citizenship is a privilege. It is the highest privilege the country can give. Before a person can be granted that high privilege, certain requisites are necessary. He must establish by competent testimony, among other things, that he is a lover of this his adopted country, and its Constitution and laws, and in sincerity dedicate his life to its service and conscientiously agree to defend it against all enemies, open or secret. The petitioner has not met the test.
The petition is denied.